 Case 19-90927           Doc 332   Filed 03/17/21 Entered 03/17/21 14:39:48            Desc Main
                                    Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION


      In re:                                        Chapter 11

      EP Technology Corporation, USA,               Bankruptcy No. 19-90927

                               Debtor.              Honorable Mary P. Gorman


                        REPORT OF SALE RELATED TO SHENZHEN
       The above-captioned debtor and debtor in possession (the “Debtor”) respectfully reports

as follows:

                   1.    On October 6, 2020, the undersigned filed the Debtor’s Motion for Entry

of an Order (I) Approving the Use or Sale of Certain of the Debtor’s Assets Free and Clear of

Liens, Claims, Encumbrances, and Interests; and (II) Granting Related Relief [Dkt. No. 254] (the

“Sale Motion”).

                   2.    The Sale Motion explained that prior to the petition date the Debtor

shipped certain goods – i.e., the EP Tech Goods -- to China to have them refurbished, but was

unable to complete that process or retrieve the goods due to a number of factors, including the

shut-down related to Covid-19, as well as the Debtor’s own cash flow difficulties that inhibited

its ability to retrieve the EP Tech Goods from Chinese customs authorities.

                   3.    The Sale Motion thus requested authorization to sell or transfer the EP

Tech Goods to an entity known as ShenZhen DC Times Technology Co. Ltd. (“ShenZhen”) in

exchange for cash and new product to be produced by ShenZhen. ShenZhen is located in China

and manufactures electrical equipment and supplies.




      {00191641}
 Case 19-90927       Doc 332    Filed 03/17/21 Entered 03/17/21 14:39:48           Desc Main
                                 Document     Page 2 of 2



              4.      On November 2, 2020, the Court entered an Order granting the Debtor the

authority to consummate the sale of the EP Tech Goods. [Dkt No. 280]

              5.      As of March 17, 2021, the Debtor has received all of the goods that it was

to have received from ShenZhen, which consist of 120,000 units of product and the $100,000 in

cash referenced in the Sale Motion.


Dated: March 17, 2021                         Respectfully submitted,

                                              By: /s/ William J. Factor
                                              Attorney for the Debtor

William J. Factor (6205675)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel: (312) 878-6976
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com




{00191641}
